Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/03/2022 has been entered.
Response to Amendment
This Office action is in response to the amendments filed on 10/3/2022. The amendments to the claims were received and have been entered. Claim 14 has been amended. Claims 21-22 are newly added. Claims 1-22 remain present in this application. The rejection of claim 14 under 35 USC 112(b) are withdrawn in view of the amendments. 	
Allowable Subject Matter
The indicated allowability of claims 1-20 is withdrawn in view of the newly discovered reference(s) to at least Ogura et al. US 2018/0154616.  Rejections based on the newly cited reference(s) follow.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 10-14, and 18-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ogura et al. US 2018/0154616 in view of Nojiri et al. US 2011/0081520.
Regarding claim 1, Ogura teaches a touch panel (a conductor-layer-equipped structure 2 corresponds to a touch panel 2, see ¶53, and Figs 1-5) comprising:
first and second glass substrates (a cover glass 31 interpreted a first substrate, and a liquid crystal panel 32 does not have a second substrate, see ¶66, Fig 1); 
wherein a major first surface (a surface 63, ¶86, Fig 5) of the first glass substrate (31) has a diffuse surface (see ¶110, Fig 5); 
a first coating (first conductor lines 62, ¶61, Fig 5) formed on the first glass substrate (31), wherein the first coating comprises a conductive layer (62, ¶61, Fig 5) and at least one electrode (61, ¶61, Fig 5) of the touch panel (2), 
wherein the first coating forms the at least one electrode (see ¶61, Fig 5), the at least one electrode being configured to receive a signal independent from signals applied to other electrodes of the touch panel (see ¶48-¶49), 
the other electrodes (lead wires 86, ¶48, Fig 4) of the touch panel (2) being disposed around peripheral edges of the first glass substrate (31); 
a processor configured to determine touch position on the touch panel via changes in an electrical field of the touch panel measured using the signals provided to the at least one electrode and the other electrodes (see ¶48-¶49); and 
wherein the first and second glass substrates are laminated to each other via a polymer having a refractive index (n, at 550 nm) of from about 1.47 to 1.55 (see ¶13 and ¶75);
wherein the diffuse surface faces the polymer (the diffuse surface 63 faces the polymer layer 7, the resin layer 7 include additives and are made up of more than one type of polymer, see Fig 5), and wherein the polymer is located between the first and second glass substrates of the touch panel (the resin layer 7 is located between first and second substrates 31, 32, see Fig 1)
Ogura fails to teach the liquid crystal display does not have a second substrate, and a polymer inclusive laminating layer,
Nojiri teaches a touch panel 100 has a function as a liquid crystal display including a first glass substrate 23 and a second glass substrate 24. See Nojiri ¶30-¶31 and Fig 1. A material having a refractive index different from that of the optical member (rubber elastic material) (1) is present over the surface having the irregular shape, a state, such as the amount of reflection light, on the surface having the irregular shape is optically changed. See Nojiri ¶17. The rubber elastic member (1) or a polymer (1) is located between the two substrates (23 and 24). The polymer (1) includes laminating layer. See Nojiri ¶99-¶101 and Figs 1-4.
It would have been obvious to a person having ordinary skill in the art, at the time of the invention was filed, to modify the polymer 1 is located between the two substrates 23, 24 and the polymer 1 includes laminating layer disclosed by Nojiri for the touch panel of Ogura. The motivation for doing so would recognize a position with higher sensitivity and precision and improve resistance against repeated use. Nojiri ¶22.
Regarding claim 2, Ogura teaches the touch panel of claim 1, wherein the processor measures voltage changes (see Ogura ¶48). 
Regarding claim 3, Ogura teaches the touch panel of claim 1, wherein the other electrodes (66, 86) are spaced apart equidistantly from one another (see Ogura ¶126 and Fig 4).
Regarding claim 4, Ogura teaches the touch panel of claim 1, wherein the electrodes (61, 81, see Ogura ¶61, Fig 1) are arranged around opposing edges of the first substrate (31, see Ogura ¶61, Fig 1).
Regarding claim 10, Ogura teaches the touch panel of claim 1, wherein the major first surface of the first glass substrate is patterned to form the diffuse surface (see Ogura ¶110 and Fig 5).
Regarding claim 11, Ogura teaches the touch panel of claim 10, wherein the major first surface of the first glass substrate is patterned to have an average surface roughness of from 0.2 to 26 µm.  (Ogura teaches the surface roughness Ra of the contact surface 63 is about 0.1 μm to 3 μm. See Ogura ¶111).
Regarding claim 12, Ogura teaches the touch panel of claim 10, wherein the major first surface of the first glass substrate is patterned to have an average surface roughness of from 0.4 to 3.2 µm. (Ogura teaches the surface roughness Ra of the contact surface 63 is about 0.1 μm to 3 μm. See Ogura ¶111).
Regarding claim 13, Ogura teaches the touch panel of claim 1, further comprising an antireflective coating, wherein the antireflective coating is not located between the first and second glass substrates. (Ogura teaches antireflection layer is used as the support body. See Ogura ¶67).
Regarding claim 14, Ogura teaches the touch panel of claim 1, wherein the first coating is partially reflective. (Ogura teaches the diffuse reflectance of the wiring body 4 at other surfaces than the contact surface 63 (i.e. at the top surface 64 and side surfaces 65) is relatively smaller than the diffuse reflectance of the wiring body 4 at the contact surface 63. See Ogura ¶114).
Regarding claim 18, Ogura teaches the touch panel of claim 1, further comprising a display device (see Ogura ¶44).
Regarding claim 19, Ogura and Nojiri teach the touch panel of claim 18, wherein the display device (32, see Ogura ¶44) is oriented on a side of the polymer inclusive laminating layer opposite the first substrate (Nojiri teaches the polymer (1) includes laminating layer opposite the first substrate 31. See Nojiri ¶99-¶101 and Figs 1-4).
Regarding claim 20, Nojiri teaches the touch panel of claim 19, wherein the display device comprises LEDs (Nojiri teaches LEDs, ¶105).
Regarding claim 21, Ogura teaches a touch panel (a conductor-layer-equipped structure 2 corresponds to a touch panel 2, see Ogura ¶53, and Figs 1-5) comprising:
first and second glass substrates (a cover glass 31 interpreted a first substrate, and a liquid crystal panel 32 does not have a second substrate, see ¶66, Fig 1); 
wherein a major first surface (a surface 63, ¶86, Fig 5) of the first substrate (31) comprises a diffuse surface (see ¶100, Fig 5); a first conductive surface (a first conductor layer 6(61), ¶86, Fig 5) on the first substrate (31), 
wherein the first conductive surface comprises at least one electrode (see ¶61 and Fig 5) of the touch panel (2), 
the at least one electrode being configured to receive a signal (see ¶48-¶49); 
a processor configured to determine touch position on the touch panel via the signal provided to the at least one electrode (see ¶48-¶49); and 
wherein the first and second glass substrates are laminated to each other via a polymer having a refractive index (n, at 550 nm) of from about 1.47 to 1.55 (see ¶13 and ¶75);
wherein the diffuse surface faces the polymer (the diffuse surface 63 faces the polymer layer 7, the resin layer 7 include additives and are made up of more than one type of polymer, see Fig 5), and wherein the polymer is located between the first and second glass substrates of the touch panel (the resin layer 7 is located between first and second substrates 31, 32, see Fig 1)
Ogura fails to teach the liquid crystal display does not have a second substrate, and a polymer inclusive laminating layer,
Nojiri teaches a touch panel 100 has a function as a liquid crystal display including a first glass substrate 23 and a second glass substrate 24. See Nojiri ¶30-¶31 and Fig 1. A material having a refractive index different from that of the optical member (rubber elastic material) (1) is present over the surface having the irregular shape, a state, such as the amount of reflection light, on the surface having the irregular shape is optically changed. See Nojiri ¶17. The rubber elastic member (1) or a polymer (1) is located between the two substrates (23 and 24). The polymer (1) includes laminating layer. See Nojiri ¶99-¶101 and Figs 1-4.
It would have been obvious to a person having ordinary skill in the art, at the time of the invention was filed, to modify the polymer 1 is located between the two substrates 23, 24 and the polymer 1 includes laminating layer disclosed by Nojiri for the touch panel of Ogura. The motivation for doing so would recognize a position with higher sensitivity and precision and improve resistance against repeated use. Nojiri ¶22.

Regarding claim 22, Ogura teaches a touch panel (a conductor-layer-equipped structure 2 corresponds to a touch panel 2, see ¶53, and Figs 1-5) comprising:
first and second glass substrates (a cover glass 31 interpreted a first substrate, and a liquid crystal panel 32 does not have a second substrate, ¶66, Fig 1); 
wherein a major first surface (a surface 63, ¶86, Fig 5) of the first substrate (31) comprises a diffuse surface (see ¶110, Fig 5);
 wherein the touch panel is configured to determine touch position on the touch panel (see ¶48-¶49); and wherein the first and second glass substrates are laminated to each other via a polymer having a refractive index (n, at 550 nm) of from about 1.47 to 1.55 (see ¶13 and ¶75);
wherein the diffuse surface faces the polymer (the diffuse surface 63 faces the polymer layer 7, the resin layer 7 include additives and are made up of more than one type of polymer, see Fig 5), and wherein the polymer is located between the first and second glass substrates of the touch panel (the resin layer 7 is located between first and second substrates 31, 32, see Fig 1)
Ogura fails to teach the liquid crystal display does not have a second substrate, and a polymer inclusive laminating layer,
Nojiri teaches a touch panel 100 has a function as a liquid crystal display including a first glass substrate 23 and a second glass substrate 24. See Nojiri ¶30-¶31 and Fig 1. A material having a refractive index different from that of the optical member (rubber elastic material) (1) is present over the surface having the irregular shape, a state, such as the amount of reflection light, on the surface having the irregular shape is optically changed. See Nojiri ¶17. The rubber elastic member (1) or a polymer (1) is located between the two substrates (23 and 24). The polymer (1) includes laminating layer. See Nojiri ¶99-¶101 and Figs 1-4.
It would have been obvious to a person having ordinary skill in the art, at the time of the invention was filed, to modify the polymer 1 is located between the two substrates 23, 24 and the polymer 1 includes laminating layer disclosed by Nojiri for the touch panel of Ogura. The motivation for doing so would recognize a position with higher sensitivity and precision and improve resistance against repeated use. Nojiri ¶22.
Claim(s) 5-9, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Ogura and Nojiri as applied to claim 1 above, and further in view of Koo et al. US 2014/0085551.
Regarding claim 5, Ogura fails to teach the diffuse surface is an acid etched surface of the first substrate.
Koo teaches the touch panel comprising diffuse reflection is induced by controlling the surface roughness of the conductive pattern. See Koo ¶136. The conducting substrate comprises a conductive metal layer, formed on a base material by sputtering, and a conductive metal pattern formed by pattering the conductive metal layer. Koo ¶16. The metal material is patterned by acid etching method, the darkening process can be performed by depositing a darkening layer on the surface of the substrate. See Koo ¶90.
It would have been obvious to a person having ordinary skill in the art, at the time of the invention was filed, to modify the diffuse reflection is induced by controlling the surface roughness of the conductive pattern, the metal material is patterned by acid etching method disclosed by Koo for the touch panel of Ogura. The motivation for doing so would improve excellent conductivity, and can reduce the intensity of a diffraction pattern caused by reflected light. See Koo Abstract. 
Regarding claim 6, Koo teaches the touch panel of claim 1, wherein the diffuse surface is formed at least in part via a thin film layer (a touch panel laminated structure (Koo teaches cover glass (G)/OCA/conducting substrate film (F)/OCA/conducting substrate film (F)) was fabricated using the conducting substrate. The touch panel was placed in a system equipped with diffuser. See Koo ¶133).
Regarding claim 7, Koo teaches the touch panel of claim 6, wherein the thin film layer is the first coating (see Koo ¶40).
Regarding claim 8, Koo teaches the touch panel of claim 7, wherein the thin film layer is formed on an acid etched surface of the first substrate. (The metal material is patterned by acid etching method, the darkening process can be performed by depositing a darkening layer on the surface of the substrate. See Koo ¶90).
Regarding claim 9, Koo teaches the touch panel of claim 1, wherein the polymer inclusive laminating layer is polyvinyl butyral (PVB). (Koo teaches PVB (polyvinyl butyral). See Koo ¶103).
Regarding claim 15, Koo teaches the touch panel of claim 1, wherein the conductive layer comprises one or more of Ag, NiCr, and Al. (Ag, see Koo ¶96).
Regarding claim 16, Koo teaches the touch panel of claim 1, wherein the conductive layer comprises ITO (ITO, see Koo ¶53).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Ogura and Nojiri as applied to claim 1 above, and further in view of Han et al. US 2017/0115770.
Regarding claim 17, Ogura fails to teach the conductive layer comprises a nitrided silicon-inclusive layer.
Han teaches a touch panel including touch electrodes 410 having a transparent conductive layer including a silicon nitride. See Han ¶52 and Fig 4.
It would have been obvious to a person having ordinary skill in the art, at the time of the invention was filed, to modify the transparent conductive layer including the silicon nitride disclosed by Han for the touch panel of Ogura. The motivation for doing so would improve the quality of the image being displayed, while preventing light reflection from a metal layer forming a touch electrode. See Han ¶11.


Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Kevin Nguyen whose telephone number is 571-272-7697. The Examiner can normally be reached on Monday-Friday, 9am-5pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on 571-272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Kevin M Nguyen/Primary Examiner, Art Unit 2628                                                                                                                                                                                                        
             Dated: October 13, 2022